Detailed Action

Response to Arguments

Applicant's arguments filed on December 2, 2020 have been fully considered but they are not persuasive.

In regards to claims 1, 9 and 10, the applicant argues that the cited prior art does not teach a retrieval unit configured to determine, based on a detection result obtained by the detection unit, at least one sensing item to be retrieved from the plurality of sensing items [see applicant’s arguments pg. 12 L. 7-11]. The applicant argues that Bucsa fails to teach that the first sensor generate a plurality of sensing items and that at least one of the sensing items is retrieved based on the overloaded state of the first sensor or second sensor [see applicant’s arguments pg. 12 L. 12-31].
The examiner respectfully disagrees with the applicant. The claim as written is really broad. First of all, the claim as written recites that sensing data from the sensing device is obtained to generate sensing data of a plurality of sensing items. The claim does not recite that the plurality of sensing items is generated only (emphasis added) using the sensing data from the sensing device. Therefore, the claim as written can be interpreted that the plurality of sensing items can be generated using sensor data from a plurality of sensor devices including the sensor data of the claimed sensor device. Bucsa clearly teaches that a plurality of detected conditions (sensing items) can be generate from sensor data obtained from a first sensor (sensing device) and a second 
Furthermore, Bucsa clearly teaches that if an overloaded state is detected in the first sensor, the management unit decides whether to retrieve unprocessed data from the sensor device (first sensing item) or processed data from the sensor device (second sensing item) [see Bucsa col. 16 L. L. 56-62, col. 17 L. 63-67, col. 18 L. 1-9 and L. 12-16].  This teaching means that based on the overloaded state of the sensor, the management unit decides to retrieve unprocessed data or processed data from the sensor (at least one sensing item). Therefore, Bucsa teaches that the management unit retrieves at least one sensing item based on a detection result. Bucsa, as shown above, teaches the claimed retrieval unit and its functions. For the reasons provided above, the applicant’s arguments are not persuasive.   

Objections

Claim(s) 2-7 and 11-20 is/are objected to because of the following informalities:  

In regards to claim 2, the claim recites in line 2 “such that operation as the retrieval unit comprises”. The operation recited in line 2 was already defined in claim 1. Therefore, line 2 should recite “such that the operation as the retrieval unit comprises”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 11-12, 14, 16, 18 and 20, the claim(s) is/are objected due to its/their dependency on objected claim 2.

In regards to claim 3, the claim has the same issues described for claim 2 above. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 13, 15, 17 and 19, the claim(s) is/are objected due to its/their dependency on objected claim 3.

In regards to claims 4-7 and 11-19, the claims have the same issues described for claim 2 above. For this reason, the claims are objected. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s) 1-2, 5, 8-10, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucsa et al. (US-10,592,306) in view of Wang et al. (US-10,469,805).

In regards to claim 1, Bucsa teaches a sensor management unit [fig. 1 element 20, col. 3 L. 59-63]. Bucsa teaches that the sensor management unit comprises a processor to perform operations [fig. 4 element 64]. Bucsa teaches that the sensor management unit comprises an obtaining unit configured to obtain sensing data from a sensing device to generate sensing data of a plurality of sensing items [fig. 4 element 64, col. 3 L. 64-67, col. 8 L. 53-60]. Bucsa also teaches that a sensor can sent a notification to the management unit that overload has been detected and that the management unit based on the detection can receive sensed data from the sensor [col. 17 L. 63-67, col. 18 L. 1-9 and L. 12-15]. This teaching means that the management unit comprises a retrieval unit configured to determine, based on a detection result obtained by a detection unit, at least one sensing item to be retrieved from the plurality of sensing items, and retrieve the determined at least one sensing item. Furthermore, Bucsa teaches that the management unit comprises an output unit configured to output the retrieved at least one sensing item to an external device [col. 11 L. 3-4].
Bucsa does not teach that the detection unit is part of the management unit.
On the other hand, Wang teaches that a management unit managing a plurality of device can comprise a detection unit to detect if one of the managed devices is in an overload state [col. 7 L. 44-46 and L. 63-66, col. 8 L. 47-53 and L. 65-67, col. 9 L. 1-3].


In regards to claim 2, the combination of Bucsa and Wang, as applied in claim 1 above, further teaches that the management unit assigns tasks to the managed devices in a way to prevent overloading of the managed devices [see Bucsa col. 18 L. 13-16, see Wang col. 8 L. 60-67, col. 9 L. 1-3]. This teaching means that the retrieval unit retrieves the determined at least one sensing item within a range in which the sensing device avoids an overloaded state. 

In regards to claim 5, the combination of Bucsa and Wang, as applied in claim 1 above, further teaches that the detection unit detects an overloaded state of the sensing device based on a processing load of a central processing unit included in the sensing device [see Bucsa col. 18 L. 12-16, see Wang col. 8 L. 60-67, col. 9 L. 1-3].  

In regards to claim 8, the combination of Bucsa and Wang, as shown in claim 1 above, teaches the claimed sensor management unit. Furthermore, the combination teaches that the management unit can be connected to a sensing device configured to generate sensing data of a plurality of sensing items via a wired connection [see Bucsa col. 4 L. 13-19]. Therefore, the combination also teaches the claimed sensor device. 
In regards to claim 9, the combination of Bucsa and Wang, as shown in claim 1 above, teaches the claimed sensor management unit performing the claimed functions. Therefore, the combination also teaches the claimed method.

In regards to claim 10, the combination of Bucsa and Wang, as shown in claim 1 above, teaches the claimed sensor management unit performing the claimed functions using a processor. Therefore, the combination also teaches the claimed non-transitory computer readable medium.

In regards to claim 14, the combination of Bucsa and Wang, as shown in claim 5 above, teaches the claimed limitations.

In regards to claim 20, the combination of Bucsa and Wang, as shown in claim 2 above, teaches the claimed sensor management unit. Furthermore, the combination teaches that the management unit can be connected to a sensing device configured to generate sensing data of a plurality of sensing items via a wired connection [see Bucsa col. 4 L. 13-19]. Therefore, the combination also teaches the claimed sensor device. 

Claim(s) 3, 6, 11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucsa et al. (US-10,592,306) in view of Wang et al. (US-10,469,805) as applied to claim(s) 1 and 2 above, and further in view of Gallo et al. (US-9,779,183).

In regards to claim 3, the combination of Bucsa and Wang, as applied in claim 1 above, further teaches that the output unit configured to output the retrieved at least one sensing item to an external device [see Bucsa col. 11 L. 3-4]. However, the combination does not teach that the output unit also outputs metadata about the sensing device.
On the other hand, Gallo teaches that the output device can output metadata of a sensing device together with retrieved sensor data from the sensing device [col. 2 L. 22-26, col. 10 L. 21-27].  
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Wang‘s teachings of outputting also the metadata of the sensing device in the management unit taught by the combination because it will permit the management unit to output details about the sensing device that sensed the data that was retrieved, and it will permit to provide to a user more detailed information regarding the retrieved data.

In regards to claim 6, the combination of Bucsa and Wang, as applied in claim 1 above, further teaches that the detection unit detects an overloaded state of the sensing device [see Bucsa col. 18 L. 12-16, see Wang col. 8 L. 60-67, col. 9 L. 1-3]. However, the combination does not teach that the overloaded state of the sensing device is based on an amount of heat generated by the sensing device.
On the other hand, Gallo teaches that overloaded state of a device can be detected in different ways such as by measuring temperature [col. 12 L. 16-21]. This means that the overloaded state is detected based on an amount of heat generated by the device.


In regards to claim 11, the combination of Bucsa, Wang and Gallo, as shown in claim 3 above, teaches the claimed limitations.

In regards to claim 15, the combination of Bucsa, Wang and Gallo, as applied in claim 3 above, further teaches that the detection unit detects an overloaded state of the sensing device based on a processing load of a central processing unit included in the sensing device [see Bucsa col. 18 L. 12-16, see Wang col. 8 L. 60-67, col. 9 L. 1-3].  

In regards to claims 16 and 17, the combination of Bucsa, Wang and Gallo, as shown in claim 6 above, teaches the claimed limitations.

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucsa et al. (US-10,592,306) in view of Wang et al. (US-10,469,805) as applied to claim(s) 1 and 2 above, and further in view of Ferentz et al. (US-7,895,456).

In regards to claim 4, the combination of Bucsa and Wang, as applied in claim 1 above, further teaches that the detection unit detects an overloaded state of the sensing device [see Bucsa col. 18 L. 12-16, see Wang col. 8 L. 60-67, col. 9 L. 1-3]. However, 
On the other hand, Ferentz teaches that an overload state of a device can be detected by comparing the power consumption of the device with a threshold [col. 6 L. 51-57].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Ferentz’s teachings of detecting an overloaded state using power consumed by a device in the management unit taught by the combination because a high power consumption is good indication that the device is performing beyond its limits.

In regards to claim 12, the combination of Bucsa, Wang and Ferentz, as shown in claim 4 above, teaches the claimed limitations.

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucsa et al. (US-10,592,306) in view of Wang et al. (US-10,469,805) as applied to claim(s) 1 and 2 above, and further in view of Lautenschlaeger (US-8,634,299).

In regards to claim 7, the combination of Bucsa and Wang, as applied in claim 1 above, further teaches that the detection unit detects an overloaded state of the sensing device [see Bucsa col. 18 L. 12-16, see Wang col. 8 L. 60-67, col. 9 L. 1-3]. However, the combination does not teach that the overloaded state of the sensing device is based 
On the other hand, Lautenschlaeger teaches that an overload state of a device can be detected by its communication capacity with another device [col. 1 L. 67, col. 2 L. 1-2].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Lautenschlaeger’s teachings of detecting an overloaded state using communication capacity of a device in the management unit taught by the combination because it will permit the management unit to know when the sensing device is transmitting data beyond its capacity.

In regards to claim 18, the combination of Bucsa, Wang and Ferentz, as shown in claim 7 above, teaches the claimed limitations.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucsa et al. (US-10,592,306) in view of Wang et al. (US-10,469,805) and of Gallo et al. (US-9,779,183) as applied to claim(s) 3 above, and further in view of Ferentz et al. (US-7,895,456).

In regards to claim 13, the combination of Bucsa,  Wang and Gallo, as applied in claim 3 above, further teaches that the detection unit detects an overloaded state of the sensing device [see Bucsa col. 18 L. 12-16, see Wang col. 8 L. 60-67, col. 9 L. 1-3]. 
On the other hand, Ferentz teaches that an overload state of a device can be detected by comparing the power consumption of the device with a threshold [col. 6 L. 51-57].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Ferentz’s teachings of detecting an overloaded state using power consumed by a device in the management unit taught by the combination because a high power consumption is good indication that the device is performing beyond its limits.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucsa et al. (US-10,592,306) in view of Wang et al. (US-10,469,805) and of Gallo et al. (US-9,779,183) as applied to claim(s) 3 above, and further in view of Lautenschlaeger (US-8,634,299).

In regards to claim 19, the combination of Bucsa, Wang and Gallo, as applied in claim 3 above, further teaches that the detection unit detects an overloaded state of the sensing device [see Bucsa col. 18 L. 12-16, see Wang col. 8 L. 60-67, col. 9 L. 1-3]. However, the combination does not teach that the overloaded state of the sensing device is based on a capacity of communication between the sensor management unit and the sensing device.  

It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Lautenschlaeger’s teachings of detecting an overloaded state using communication capacity of a device in the management unit taught by the combination because it will permit the management unit to know when the sensing device is transmitting data beyond its capacity.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.